DETAILED ACTION
The applicant’s Request for Continued Examination filed September 29, 2022 has been acknowledged. Claims 19-20 have been canceled. Claims 22-23 have been added. Claims 1-18 and 21-23, as amended, are currently pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 12, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 recites the limitation "based on the adjustment request" in line 28 of claim 13.  There is insufficient antecedent basis for this limitation in the claim. There is no antecedent basis for “the adjustment request”, unlike the other independent claims 1 and 7, claim 13 fails to recite “upon providing the first severity designation code, receiving an adjustment request to the first severity designation code with a second vehicle damage image that is different than the first vehicle damage image and the second vehicle damage image is associated with the electronic claim”. As such there is no antecedent basis for “the adjustment request” in claim 13. For the purposes of expedited prosecution the Examiner has treated the claims in the same manner as the other independent claims.
Claims 14-18 depend from claim 13 and are therefore rejected upon the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-9, 12-15, 18, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 9,886,771 B1) hereafter Chen, in view of Dalyac et al. (WO 2017/055878 A1) hereafter Dalyac, further in view of Brandmaier et al. (US 10,810,677 B1) hereafter Brandmaier.
As per claim 1, Chen discloses a method for automated estimation of repair data (Col. 4, lines 46-62; discloses that system/method can be automatically implemented to produce costs associated with repairing or replacing the target object), the method comprising:
	receiving, by a computer apparatus, a first generated artificial intelligence model, wherein the first generated artificial intelligence model is trained using prior vehicle damage images (Col. 10, lines 20-47; discloses that the system receives the model based on the make model/year of the vehicle in the images which is the metadata. Col. 39, line 45 through Col. 40, line 3; discloses that the server using the images can “ascertain the make, model, and/or year of the vehicle”. Col. 40, line 4-19; discloses that using the images the server can “determine or identify any damage to the target vehicle”. Col. 6, lines 1-37; discloses that the system trains convolutional neural networks based on a set of images of damaged vehicles. Col. 8, lines 10-52; discloses that the convolutional neural networks are trained based on a set of images and those images contain metadata specifically the make, model, and/or year of the vehicle. Col. 26, line 64 through Col. 27, line 67; discloses that there are multiple CNNs or Convolutional Neural Networks and that each one can be trained both on prior vehicle damage images and data to detect or define damage to a particular body component);
	receiving a first vehicle damage image associated with an electronic claim (Col. 5, lines 32-38; discloses that the vehicle damage images are received with claims, these are digital images thus they are electronic claims. Col. 9, line 21 through Col. 10, line 47; discloses that there can be different images or sets of images. The first image submitted by the owner of the automobile from an insurance claims information);
	determining, by the computing apparatus, one or more damaged components on a vehicle (Col. 28 line 52 through Col. 29, line 45; discloses that the system performs a heat map analysis on the vehicle damage to identify a damage severity for each of the components identified) by:
		providing the first vehicle damage image and the metadata to the first generated artificial intelligence model (Col. 10, lines 20-47; discloses that the system determines the metadata for the vehicle and uses it to select the corresponding base model for comparison. Col. 10, line 48 through Col. 11, line 25; discloses that the captured vehicle damage images are received and used for the comparison to the base model. Col. 11, line 38 through Col. 13, line 18; discloses that the system has multiple CCNs and they are specific to individual components of the vehicle. The specific CNN for the specific component is selected and used to determine the level of damage for that component. Col. 27, lines 45-59; discloses that multiple CNNs can be trained based the specific component and also specific to the type of damage such as one trained to detect scratches, another for dents and another for folds. As such the images for damages and the metadata as far as the specific vehicles and the type of component are provided to the first intelligence model of several models to identify specific damage times for specific components for specific vehicle based on make, model and year);
	determining, by the computing apparatus, a damage severity value associated with the one or more damaged components on the vehicle, wherein the damage severity value corresponds with a shade illustrated in a heat map analysis on the first vehicle damage image (Col. 28 line 52 through Col. 29, line 45; discloses that the system performs a heat map analysis on the vehicle damage to identify a damage severity for each of the components identified. Col. 29, lines 15-21; discloses that the heat map is indicated by colors specifically shades of colors where brighter or darker shades can be used to indicate areas, locations or points of higher damage or likelihoods of actual, occurred damages and other areas with less damage have different shades to indicate less damage.);
	determining, by the computing apparatus, a first severity designation code of the one or more damaged components on the vehicle (As shown in the applicant’s originally filed specification paragraph [0038], code indicates an operation code such as repair or replace or total loss. Chen Col. 34, line 46 through Col. 35, line 14; discloses that the system/method provides the determined repair data and the repair-or-replace designation or codes for the damaged components) by:
		providing the first vehicle damage image and the damage severity value to a second generated artificial intelligence model (Col. 30, line 34 through Col. 31, line 44; discloses that the system will apply a model using the vehicle image damage and severity information for each component to determine the repair data specific if the part can be repair or needs to be replaced. This is a second model as it is not determining if there is damage but rather based on the identified damage the system determines the cost of repairs and determines if it should be repaired or replaced),
		wherein the first generated artificial intelligence model and the second generated artificial intelligence model correspond with different aspects of the automated estimation of repair data (Col. 30, line 34 through Col. 31, line 44; discloses that it uses the data from the first model which is the amount of damage and the image data to determine cost of repair to determine the recommended action such as repair or replace. In this case these are two different parts of the estimation process as the first model pertains to determining the amount of damage and the second establishes based on that level of damage how much it going to cost to repair that damage), and 
		wherein the first severity designation code comprise a repair-or-replace designation or a total loss designation for the one or more damaged components (Col. 34, line 46 through Col. 35, line 14; discloses that the system/method provides the determined repair data and the repair-or-replace designation or codes for the damaged components. Col. 5, lines 38-56; discloses that the system will determine if the parts are to be repaired or replaced or if it is considered a total loss); 
	providing, by the computing apparatus, the first severity designation code for the one or more damaged components in response to the first vehicle damage image associated with the electronic claim, wherein the first severity designation code is provided to a graphical user interface of a claims management device (Col. 10, lines 7-19; discloses that information is presented through the interface. Col. 34, lines 46-56; discloses that the system/method provides the determined repair data and the repair-or-replace designation for the damaged components. Col. 34 line 57 through Col. 35, line 14; discloses that this can include the cost of an insurance claim. Col. 37, line 21 through Col. 38, line 14; discloses a graphical user interface to display the information and the condition of the vehicle. Col. 42, line 30 through Col. 43, line 39; discloses an interface for presenting image information).
	While Chen discloses training the models using damage images and that the system contains metadata such as make, model and year, it is not explicitly that the model is trained using both the prior vehicle damage images and metadata. While Chen communicates with the user through an interface after the first submissions are processed, it is not explicit upon providing the first severity designation code, receiving an adjustment request to the first severity designation code with a second vehicle damage image that is different than the first vehicle damage image and the second vehicle damage image is associated with the electronic claim; based on the adjustment request, determining, by the computing apparatus, a second severity designation code of the one or more damaged components on the vehicle by: providing the second vehicle damage image and the damage severity value to the second generated artificial intelligence model; and providing, by the computing apparatus, the second severity designation code.
	Dalyac, which like Chen talks about determining the necessary repairs for vehicle using a convolutional neural network, teaches the training the model includes using both the prior vehicle damage images and metadata (Page 20, line 20 through Page 21, line 11; teaches that as part of the training process the system uses formatted vehicle damage training images based on corresponding metadata which was extracted and used to update the model).
	Chen discloses using a convolutional neural network to determine the make, model and year of a vehicle. Chen collects images of the target vehicle to determine areas of damage on the vehicle. Chen produces a heat map of the damaged area to identify the severity of the damage. Chen uses this severity damage along with cost of repair to determine the cost of repairing the identified damage. While Chen discloses that the convolutional neural network needs to be trained, it is not explicit that the model is trained using both the prior vehicle damage images and metadata.
Dalyac teaches a similar system as Chen where a convolutional neural network is used to detect damage on vehicle and to use that damage information to determine the cost of repairs. Dalyac teaches to train a convolutional neural network it is known to use both the prior vehicle damage images and metadata. Dalyac establishes that this type of training was known in the prior art at the time of the invention.
It would have been obvious to one of ordinary skill in the art to include in the damage determination system/method of Chen the ability to train the convolutional neural network using both the prior vehicle damage images and metadata as taught by Dalyac since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Dalyac, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the damage determination system/method of Chen, with the ability to train the convolutional neural network using both the prior vehicle damage images and metadata as taught by Dalyac, for the purposes of using known techniques to improve the model over time. Since Chen already establishes the use of a convolutional neural network and that the convolutional neural network is trained to identify damage and determine the cost to repair that damage, it would have been obvious to train the convolutional neural network using the techniques as shown in Dalyac. As established in Dalyac this would allow the system to be refined over time and improve accuracy.
While Chen communicates with the user through an interface after the first submissions are processed, it is not explicit upon providing the first severity designation code, receiving an adjustment request to the first severity designation code with a second vehicle damage image that is different than the first vehicle damage image and the second vehicle damage image is associated with the electronic claim; based on the adjustment request, determining, by the computing apparatus, a second severity designation code of the one or more damaged components on the vehicle by: providing the second vehicle damage image and the damage severity value to the second generated artificial intelligence model; and providing, by the computing apparatus, the second severity designation code.
Brandmaier, which like the combination talks about assessing the condition of a vehicle, teaches upon providing the first severity designation code, receiving an adjustment request to the first severity designation code with a second vehicle damage image that is different than the first vehicle damage image and the second vehicle damage image is associated with the electronic claim; based on the adjustment request, determining, by the computing apparatus, a second severity designation code of the one or more damaged components on the vehicle by: providing the second vehicle damage image and the damage severity value to the second generated artificial intelligence model; and providing, by the computing apparatus, the second severity designation code (Figures 4-8, Col. 4, line 50 through Col. 5, line 23; teaches that the server can receive images similar to what is shown in Chen. The system can analyze those first photos and determine if there needs to be adjustments or modifications.  Col. 6, line 35 through Col. 8, line 55; teaches that the user is instructed through their device to take phones and indicate damage. The server can determine the severity designation code as either repairing or replacing and the associated cost of those. The values can be adjusted to better reflect the condition of the vehicle and what the severity of the damage was.  Col. 11, lines 3-8; teaches that server processes the image information using machine learning which is a form of artificial intelligence. Col. 13, lines 32-47; teaches that supplemental information can be applied by the adjuster to better reflect the damage cost of repairs. Col. 14, lines 1-27; teach that the system has an interface for receiving photos and damage information from the users. Col. 15, line 57 through Col. 16, line 19; discloses that the graphical user interface can receive a request for adjustment when receiving the first set of information, to request a second vehicle image associated with the electronic claim. Based on the second set of data including the images the system determines a second severity of damage whether to repair or replace the parts. The system provides the information to the machine learning algorithm and uses the images to determine the severity of the damage based on past events. The system then presents the updated or adjusted claim information and cost of repair or replace. Since the combination already discusses communicating with the user to update the images, it would have been obvious to use this information as an updated or adjusted damage severity request along with an updated image. As shown in Brandmaier this allows the system get more accurate results and adjust them as necessary).
Chen discloses using a convolutional neural network to determine the make, model and year of a vehicle. Chen collects images of the target vehicle to determine areas of damage on the vehicle. Chen produces a heat map of the damaged area to identify the severity of the damage. Chen uses this severity damage along with cost of repair to determine the cost of repairing the identified damage. Dalyac teaches a similar system as Chen where a convolutional neural network is used to detect damage on vehicle and to use that damage information to determine the cost of repairs. Dalyac teaches to train a convolutional neural network it is known to use both the prior vehicle damage images and metadata. The combination however fails to explicitly state receiving an adjustment request to the first severity designation code with a second vehicle damage image that is different than the first vehicle damage image and the second vehicle damage image is associated with the electronic claim.
Brandmaier, which like the combination talks about determining vehicle damage, teaches it is known to adjust the first severity assessment based on an adjustment request with a second vehicle image that is different than the first vehicle damage image and associated with the electronic claim. Brandmaier establishes that this form of damage assessment was known in the prior art the time of the invention.
It would have been obvious to one of ordinary skill in the art to include in the damage determination system/method of Chen and Dalyac the ability receive adjustment requests using a second image to update the severity of the damage to the vehicle as taught by Brandmaier since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Brandmaier, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the damage determination system/method of Chen and Dalyac, with the ability receive adjustment requests using a second image to update the severity of the damage to the vehicle as taught by Brandmaier, for the purposes of using known techniques to improve the current assessment of the vehicle damage. Since the combination already discusses communicating with the user to update the images, it would have been obvious to use this information as an updated or adjusted damage severity request along with an updated image. As shown in Brandmaier this allows the system get more accurate results and adjust them as necessary.
As per claim 2, the combination of Chen, Dalyac and Brandmaier teaches the above-enclosed invention; Chen further discloses training, by the repair management computing apparatus, the second generated artificial intelligence model (Col. 6, lines 1-37; discloses training routines are carried out on processors. Col. 8, lines 10-52; discloses that the training set of images are stored and compared to the base object model. Col. 27, line 45-59; discloses that the convolutional neural network have been trained based on training images and data to define or detect damage. Col. 30, line 34 through Col. 31, line 44; discloses that the model used to estimate the repairs was trained).
	Chen discloses refining, by the computing apparatus, the second generated artificial intelligence model (Col. 10, lines 7-19; discloses that the process can be refined or feedback can be received from the user to apply additional images and the user can be instructed to provide the images from a particular angle or perspective, distance. Col. 11, lines 38-64; discloses that the system processes the images and determines that the images can’t be aligned or there is too much distortion and as such instructions the user provide additional images)
	Chen discloses applying learning from the prior vehicle damage images and the metadata to the second generated artificial intelligence model (Col. 30, line 34 through Col. 31, line 44; discloses that the system will apply a model using the vehicle image damage and severity information for each component to determine the repair data specific if the part can be repair or needs to be replaced. This includes the textual information on the specific vehicle to make estimates of the cost of repairs specific to the vehicle. It also includes the likelihood that the vehicle needs to be re-inspected or additional information is needed)
	Chen discloses receiving training images at different angles for the first vehicle (Col. 6, line 58 through Col. 7, line 27; discloses that the system receives multiple images each with their own angle or perspective for the first vehicle)
Chen discloses orienting the training images irrespective of underlying damage or no damage (Col. 7, line 28 through Col. 8, line 9; discloses that the images are aligned or oriented to the base object model, this is done prior to determining the damage so it is irrespective of the underlying damage or no damage. This is consistent with the applicant’s originally filed specification paragraph [0042], where images are captured from multiple angles and rotated or aligned with the other images);
Chen discloses applying one or more transformation functions to the training images, wherein the second generated artificial intelligence model presents an understanding of how much orientation of the training images occurred irrespective of the underlying damage of no damage (Col. 7, line 28 through Col. 8, line 9; discloses that the aligning or orientation of the images corrects for camera distortion. Col. 10, lines 7-19; discloses that the process can be refined or feedback can be received from the user to apply additional images and the user can be instructed to provide the images from a particular angle or perspective, distance. Col. 11, lines 38-64; discloses that the system processes the images and determines that the images can’t be aligned or there is too much distortion and as such instructions the user provide additional images, this provides an understand of how much orientation or rotation of the images has occurred as it indicates if it aligned or not and if a new image from a specific angle is necessary).
Chen discloses obtaining, by the computing apparatus, repair data associated with the training images for the first vehicle (Col. 30, line 34 through Col. 31, line 44; discloses that repair data associated with the training images for the first vehicle are used to determine the cost of repairs)
Chen discloses training, by the computing apparatus, the second generated artificial intelligence model by correlating the training images to the repair data (Col. 30, line 34 through Col. 31, line 44; discloses that repair data associated with the training images for the first vehicle are used to determine the cost of repairs this information is correlated to the images and used to determine the cost of repairs for the specific vehicle based on the identified damage)
As stated above Chen discloses training the models and that it contains metadata however it is not explicit that it uses metadata to train the models.
Daylac teaches the training the model includes using both the prior vehicle damage images and metadata (Page 20, line 20 through Page 21, line 11; teaches that as part of the training process the system uses formatted vehicle damage training images based on corresponding metadata which was extracted and used to update the model).
Daylac like Chen also teaches refining, by the computing apparatus, the second generated artificial intelligence model (Page 8, line 30 through Page 9, line 12; teaches that using a convolutional neural network the system trains and refines the system to improve the results. Page 9, lines 13-32, Page 11, lines 13-18, Page 18, line 27 through Page 20, line 18; teaches that the models are trained and refined through feedback from the users. This is done to improve the accuracy over time), wherein the refining comprises:
	Daylac also teaches applying learning from the prior vehicle damage images and the textual information corresponding with metadata to the second generated artificial intelligence model (Page 20, line 20 through Page 21, line 11; teaches that as part of the training process the system uses formatted vehicle damage training images based on corresponding metadata which was extracted and used to update the model);
	Daylac also teaches receiving training images at different angles for the first vehicle (Page 4, lines 3-9; teaches that images can be taken from different angles. Page 17, line 34 through Page 18, line 18; teaches that multiple images are used together to remove noise from angles);
	Daylac also teaches obtaining, by the computing apparatus, repair data associated with the training images for the first vehicle (Page 15, line 35 through Page 16, line 23; teaches that the system obtains labor and part prices and uses this information to compute the cost of repairs. Page 21, line 18 through Page 22, line 16; teaches that the system receives the actual repair data associated with the damage, specifically it receives the exact labor time, average labor time, the exact original equipment part price, current/historical average price); and
Daylac also teaches training, by the computing apparatus, the second generated artificial intelligence model by correlating the training images to the repair data (Page 21, line 18 through Page 22, line 16; teaches that the classifier is trained and uses the actual repair costs to correlate the identified damage to the actual repair data to determine an accurate cost to repair or replace the components).
As per claim 3, the combination of Chen, Dalyac and Brandmaier teaches the above-enclosed invention; Chen further discloses wherein the second generated artificial intelligence model is trained and refined by using a deep neural network architecture (Col. 28, lines 18-51; discloses that deep learning or deep neural network architecture includes CNN or convolutional Neural Networks).
Dalyac further teaches wherein the second generated artificial intelligence model is iteratively trained and refined by using a convolutional neural network technique (Page 8, line 30 through Page 9, line 12; teaches that using a convolutional neural network the system trains and refines the system to improve the results. Page 9, lines 13-32, Page 11, lines 13-18, Page 18, line 27 through Page 20, line 18; teaches that the models are trained and refined through feedback from the users. This is done to improve the accuracy over time).
As per claim 6, the combination of Chen, Dalyac and Brandmaier teaches the above-enclosed invention; Chen further discloses wherein a heat map is generated as a graphical representation of a localized area of the one or more damaged components used to identify the damage severity value and a corresponding operation code (Col. 28 line 52 through Col. 29, line 45; discloses that the system performs a heat map analysis on the vehicle damage to identify a damage severity for each of the components identified. This is a graphical representation and uses different colors or shades of colors to indicate severity of damage of each of the components. Col. 29, line 46 through Col. 30, line 33; discloses that using this heat map the system can identify the severity of the damage and if the part needs to be replaced or repaired. As shown in the applicant’s originally filed specification paragraph [0038], the operation code is if the part needs to be repaired, replaced or a total loss. As such Chen establishes that the system also identifies operation codes).
As per claim 7, Chen discloses a non-transitory computer readable medium having stored thereon instructions for automated estimating of repair data comprising executable code, which when executed by at least one processor (Col. 43, line 56 through Col. 44, line 57; discloses that the software module instructions are stored on a non-transitory computer readable medium and are executed by a processor. Col. 4, lines 46-62; discloses that system/method can be automatically implemented to produce costs associated with repairing or replacing the target object), cause the processor to:
	receive a first generated artificial intelligence model, wherein the first generated artificial intelligence model is trained using prior vehicle damage images (Col. 10, lines 20-47; discloses that the system receives the model based on the make model/year of the vehicle in the images which is the metadata. Col. 39, line 45 through Col. 40, line 3; discloses that the server using the images can “ascertain the make, model, and/or year of the vehicle”. Col. 40, line 4-19; discloses that using the images the server can “determine or identify any damage to the target vehicle”. Col. 6, lines 1-37; discloses that the system trains convolutional neural networks based on a set of images of damaged vehicles. Col. 8, lines 10-52; discloses that the convolutional neural networks are trained based on a set of images and those images contain metadata specifically the make, model, and/or year of the vehicle. Col. 26, line 64 through Col. 27, line 67; discloses that there are multiple CNNs or Convolutional Neural Networks and that each one can be trained both on prior vehicle damage images and data to detect or define damage to a particular body component);
	receive a first vehicle damage image associated with an electronic claim (Col. 5, lines 32-38; discloses that the vehicle damage images are received with claims, these are digital images thus they are electronic claims);
	determine one or more damaged components on a vehicle by (Col. 28 line 52 through Col. 29, line 45; discloses that the system performs a heat map analysis on the vehicle damage to identify a damage severity for each of the components identified):
		providing the first vehicle damage image and the metadata to the first generated artificial intelligence model (Col. 10, lines 20-47; discloses that the system determines the metadata for the vehicle and uses it to select the corresponding base model for comparison. Col. 10, line 48 through Col. 11, line 25; discloses that the captured vehicle damage images are received and used for the comparison to the base model. Col. 11, line 38 through Col. 13, line 18; discloses that the system has multiple CCNs and they are specific to individual components of the vehicle. The specific CNN for the specific component is selected and used to determine the level of damage for that component. Col. 27, lines 45-59; discloses that multiple CNNs can be trained based the specific component and also specific to the type of damage such as one trained to detect scratches, another for dents and another for folds. As such the images for damages and the metadata as far as the specific vehicles and the type of component are provided to the first intelligence model of several models to identify specific damage times for specific components for specific vehicle based on make, model and year);
	determine a damage severity value associated with the one or more damaged components on the vehicle, wherein the damage severity value corresponds with a shade illustrated in a heat map analysis on the first vehicle damage image (Col. 28 line 52 through Col. 29, line 45; discloses that the system performs a heat map analysis on the vehicle damage to identify a damage severity for each of the components identified. Col. 29, lines 15-21; discloses that the heat map is indicated by colors specifically shades of colors where brighter or darker shades can be used to indicate areas, locations or points of higher damage or likelihoods of actual, occurred damages and other areas with less damage have different shades to indicate less damage);
	determine a severity designation code of the one or more damaged components on the vehicle by (As shown in the applicant’s originally filed specification paragraph [0038], code indicates an operation code such as repair or replace or total loss. Chen Col. 34, line 46 through Col. 35, line 14; discloses that the system/method provides the determined repair data and the repair-or-replace designation or codes for the damaged components):
		providing the first vehicle damage image and the damage severity value to a second generated artificial intelligence model (Col. 30, line 34 through Col. 31, line 44; discloses that the system will apply a model using the vehicle image damage and severity information for each component to determine the repair data specific if the part can be repair or needs to be replaced. This is a second model as it is not determining if there is damage but rather based on the identified damage the system determines the cost of repairs and determines if it should be repaired or replaced),
		wherein the first generated artificial intelligence model and the second generated artificial intelligence model correspond with different aspects of the automated estimation of repair data (Col. 30, line 34 through Col. 31, line 44; discloses that it uses the data from the first model which is the amount of damage and the image data to determine cost of repair to determine the recommended action such as repair or replace. In this case these are two different parts of the estimation process as the first model pertains to determining the amount of damage and the second establishes based on that level of damage how much it going to cost to repair that damage), 
		wherein the first generated artificial intelligence model is used to train the second generated artificial intelligence model (Col. 30, line 34 through Col. 31, line 44; discloses that it uses the data from the first model which is the amount of damage and the image data to determine cost of repair to determine the recommended action such as repair or replace. That is the information from the first model is used to train or identify cost in the second model), and
		wherein the first severity designation code comprise a repair-or-replace designation or a total loss designation for the one or more damaged components (Col. 34, line 46 through Col. 35, line 14; discloses that the system/method provides the determined repair data and the repair-or-replace designation or codes for the damaged components. Col. 5, lines 38-56; discloses that the system will determine if the parts are to be repaired or replaced or if it is considered a total loss); and
	provide the first severity designation code for the one or more damaged components in response to the first vehicle damage image associated with the electronic claim, wherein the first severity designation code is provided to a graphical  (Col. 10, lines 7-19; discloses that information is presented through the interface. Col. 34, lines 46-56; discloses that the system/method provides the determined repair data and the repair-or-replace designation for the damaged components. Col. 34 line 57 through Col. 35, line 14; discloses that this can include the cost of an insurance claim. Col. 37, line 21 through Col. 38, line 14; discloses a graphical user interface to display the information and the condition of the vehicle. Col. 42, line 30 through Col. 43, line 39; discloses an interface for presenting image information).
While Chen discloses training the models using damage images and that the system contains metadata such as make, model and year, it is not explicitly that the model is trained using both the prior vehicle damage images and metadata. While Chen communicates with the user through an interface after the first submissions are processed, it is not explicit upon providing the first severity designation code, receiving an adjustment request to the first severity designation code with a second vehicle damage image that is different than the first vehicle damage image and the second vehicle damage image is associated with the electronic claim; based on the adjustment request, determining a second severity designation code of the one or more damaged components on the vehicle by: providing the second vehicle damage image and the damage severity value to the second generated artificial intelligence model; and providing, by the computing apparatus, the second severity designation code.
	Dalyac, which like Chen talks about determining the necessary repairs for vehicle using a convolutional neural network, teaches the training the model includes using both the prior vehicle damage images and metadata (Page 20, line 20 through Page 21, line 11; teaches that as part of the training process the system uses formatted vehicle damage training images based on corresponding metadata which was extracted and used to update the model).
	Chen discloses using a convolutional neural network to determine the make, model and year of a vehicle. Chen collects images of the target vehicle to determine areas of damage on the vehicle. Chen produces a heat map of the damaged area to identify the severity of the damage. Chen uses this severity damage along with cost of repair to determine the cost of repairing the identified damage. While Chen discloses that the convolutional neural network needs to be trained, it is not explicit that the model is trained using both the prior vehicle damage images and metadata.
Dalyac teaches a similar system as Chen where a convolutional neural network is used to detect damage on vehicle and to use that damage information to determine the cost of repairs. Dalyac teaches to train a convolutional neural network it is known to use both the prior vehicle damage images and metadata. Dalyac establishes that this type of training was known in the prior art at the time of the invention.
It would have been obvious to one of ordinary skill in the art to include in the damage determination system/method of Chen the ability to train the convolutional neural network using both the prior vehicle damage images and metadata as taught by Dalyac since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Dalyac, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the damage determination system/method of Chen, with the ability to train the convolutional neural network using both the prior vehicle damage images and metadata as taught by Dalyac, for the purposes of using known techniques to improve the model over time. Since Chen already establishes the use of a convolutional neural network and that the convolutional neural network is trained to identify damage and determine the cost to repair that damage, it would have been obvious to train the convolutional neural network using the techniques as shown in Dalyac. As established in Dalyac this would allow the system to be refined over time and improve accuracy.
While Chen communicates with the user through an interface after the first submissions are processed, it is not explicit upon providing the first severity designation code, receiving an adjustment request to the first severity designation code with a second vehicle damage image that is different than the first vehicle damage image and the second vehicle damage image is associated with the electronic claim; based on the adjustment request, determining a second severity designation code of the one or more damaged components on the vehicle by: providing the second vehicle damage image and the damage severity value to the second generated artificial intelligence model; and providing, by the computing apparatus, the second severity designation code.
Brandmaier, which like the combination talks about assessing the condition of a vehicle, teaches upon providing the first severity designation code, receiving an adjustment request to the first severity designation code with a second vehicle damage image that is different than the first vehicle damage image and the second vehicle damage image is associated with the electronic claim; based on the adjustment request, determining a second severity designation code of the one or more damaged components on the vehicle by: providing the second vehicle damage image and the damage severity value to the second generated artificial intelligence model; and providing, by the computing apparatus, the second severity designation code (Figures 4-8, Col. 4, line 50 through Col. 5, line 23; teaches that the server can receive images similar to what is shown in Chen. The system can analyze those first photos and determine if there needs to be adjustments or modifications.  Col. 6, line 35 through Col. 8, line 55; teaches that the user is instructed through their device to take phones and indicate damage. The server can determine the severity designation code as either repairing or replacing and the associated cost of those. The values can be adjusted to better reflect the condition of the vehicle and what the severity of the damage was.  Col. 11, lines 3-8; teaches that server processes the image information using machine learning which is a form of artificial intelligence. Col. 13, lines 32-47; teaches that supplemental information can be applied by the adjuster to better reflect the damage cost of repairs. Col. 14, lines 1-27; teach that the system has an interface for receiving photos and damage information from the users. Col. 15, line 57 through Col. 16, line 19; discloses that the graphical user interface can receive a request for adjustment when receiving the first set of information, to request a second vehicle image associated with the electronic claim. Based on the second set of data including the images the system determines a second severity of damage whether to repair or replace the parts. The system provides the information to the machine learning algorithm and uses the images to determine the severity of the damage based on past events. The system then presents the updated or adjusted claim information and cost of repair or replace. Since the combination already discusses communicating with the user to update the images, it would have been obvious to use this information as an updated or adjusted damage severity request along with an updated image. As shown in Brandmaier this allows the system get more accurate results and adjust them as necessary).
Chen discloses using a convolutional neural network to determine the make, model and year of a vehicle. Chen collects images of the target vehicle to determine areas of damage on the vehicle. Chen produces a heat map of the damaged area to identify the severity of the damage. Chen uses this severity damage along with cost of repair to determine the cost of repairing the identified damage. Dalyac teaches a similar system as Chen where a convolutional neural network is used to detect damage on vehicle and to use that damage information to determine the cost of repairs. Dalyac teaches to train a convolutional neural network it is known to use both the prior vehicle damage images and metadata. The combination however fails to explicitly state receiving an adjustment request to the first severity designation code with a second vehicle damage image that is different than the first vehicle damage image and the second vehicle damage image is associated with the electronic claim.
Brandmaier, which like the combination talks about determining vehicle damage, teaches it is known to adjust the first severity assessment based on an adjustment request with a second vehicle image that is different than the first vehicle damage image and associated with the electronic claim. Brandmaier establishes that this form of damage assessment was known in the prior art the time of the invention.
It would have been obvious to one of ordinary skill in the art to include in the damage determination system/method of Chen and Dalyac the ability receive adjustment requests using a second image to update the severity of the damage to the vehicle as taught by Brandmaier since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Brandmaier, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the damage determination system/method of Chen and Dalyac, with the ability receive adjustment requests using a second image to update the severity of the damage to the vehicle as taught by Brandmaier, for the purposes of using known techniques to improve the current assessment of the vehicle damage. Since the combination already discusses communicating with the user to update the images, it would have been obvious to use this information as an updated or adjusted damage severity request along with an updated image. As shown in Brandmaier this allows the system get more accurate results and adjust them as necessary.
As per claim 8, the combination of Chen, Dalyac and Brandmaier teaches the above-enclosed invention; Chen further discloses causing the processor to: refine the second generated artificial intelligence model, wherein the refining (Col. 6, lines 1-37; discloses training routines are carried out on processors. Col. 8, lines 10-52; discloses that the training set of images are stored and compared to the base object model. Col. 27, line 45-59; discloses that the convolutional neural network have been trained based on training images and data to define or detect damage. Col. 30, line 34 through Col. 31, line 44; discloses that the model used to estimate the repairs was trained. Col. 10, lines 7-19; discloses that the process can be refined or feedback can be received from the user to apply additional images and the user can be instructed to provide the images from a particular angle or perspective, distance. Col. 11, lines 38-64; discloses that the system processes the images and determines that the images can’t be aligned or there is too much distortion and as such instructions the user provide additional images) comprises:
		applying learning from the prior vehicle damage images and the metadata to the second generated artificial intelligence model (Col. 30, line 34 through Col. 31, line 44; discloses that the system will apply a model using the vehicle image damage and severity information for each component to determine the repair data specific if the part can be repair or needs to be replaced. This includes the textual information on the specific vehicle to make estimates of the cost of repairs specific to the vehicle. It also includes the likelihood that the vehicle needs to be re-inspected or additional information is needed);
		receiving training images at different angles for the first vehicle (Col. 6, line 58 through Col. 7, line 27; discloses that the system receives multiple images each with their own angle or perspective for the first vehicle);
		orienting the training images irrespective of underlying damage or no damage (Col. 7, line 28 through Col. 8, line 9; discloses that the images are aligned or oriented to the base object model, this is done prior to determining the damage so it is irrespective of the underlying damage or no damage. This is consistent with the applicant’s originally filed specification paragraph [0042], where images are captured from multiple angles and rotated or aligned with the other images);
		applying one or more transformation functions to the training images, wherein the second generated artificial intelligence model presents an understanding of how much orientation of the training images occurred irrespective of the underlying damage of no damage (Col. 7, line 28 through Col. 8, line 9; discloses that the aligning or orientation of the images corrects for camera distortion. Col. 10, lines 7-19; discloses that the process can be refined or feedback can be received from the user to apply additional images and the user can be instructed to provide the images from a particular angle or perspective, distance. Col. 11, lines 38-64; discloses that the system processes the images and determines that the images can’t be aligned or there is too much distortion and as such instructions the user provide additional images, this provides an understand of how much orientation or rotation of the images has occurred as it indicates if it aligned or not and if a new image from a specific angle is necessary);
		obtaining repair data associated with the training images for the first vehicle (Col. 30, line 34 through Col. 31, line 44; discloses that repair data associated with the training images for the first vehicle are used to determine the cost of repairs); and 
		training the second generated artificial intelligence model by correlating the training images to the repair data (Col. 30, line 34 through Col. 31, line 44; discloses that repair data associated with the training images for the first vehicle are used to determine the cost of repairs this information is correlated to the images and used to determine the cost of repairs for the specific vehicle based on the identified damage).
As stated above Chen discloses training the models and that it contains metadata however it is not explicit that it uses metadata to train the models.
Daylac teaches the training the model includes using both the prior vehicle damage images and metadata (Page 20, line 20 through Page 21, line 11; teaches that as part of the training process the system uses formatted vehicle damage training images based on corresponding metadata which was extracted and used to update the model).
Daylac like Chen also teaches refining, by the computing apparatus, the second generated artificial intelligence model (Page 8, line 30 through Page 9, line 12; teaches that using a convolutional neural network the system trains and refines the system to improve the results. Page 9, lines 13-32, Page 11, lines 13-18, Page 18, line 27 through Page 20, line 18; teaches that the models are trained and refined through feedback from the users. This is done to improve the accuracy over time), wherein the refining comprises:
	Daylac also teaches applying learning from the prior vehicle damage images and the textual information corresponding with metadata to the second generated artificial intelligence model (Page 20, line 20 through Page 21, line 11; teaches that as part of the training process the system uses formatted vehicle damage training images based on corresponding metadata which was extracted and used to update the model);
	Daylac also teaches receiving training images at different angles for the first vehicle (Page 4, lines 3-9; teaches that images can be taken from different angles. Page 17, line 34 through Page 18, line 18; teaches that multiple images are used together to remove noise from angles);
	Daylac also teaches obtaining, by the computing apparatus, repair data associated with the training images for the first vehicle (Page 15, line 35 through Page 16, line 23; teaches that the system obtains labor and part prices and uses this information to compute the cost of repairs. Page 21, line 18 through Page 22, line 16; teaches that the system receives the actual repair data associated with the damage, specifically it receives the exact labor time, average labor time, the exact original equipment part price, current/historical average price); and
Daylac also teaches training, by the computing apparatus, the second generated artificial intelligence model by correlating the training images to the repair data (Page 21, line 18 through Page 22, line 16; teaches that the classifier is trained and uses the actual repair costs to correlate the identified damage to the actual repair data to determine an accurate cost to repair or replace the components).
As per claim 9, the combination of Chen, Dalyac and Brandmaier teaches the above-enclosed invention; Chen further discloses wherein the second generated artificial intelligence model is iteratively trained and refined by using a deep neural network architecture (Col. 28, lines 18-51; discloses that deep learning or deep neural network architecture includes CNN or convolutional Neural Networks).
Dalyac further teaches wherein the second generated artificial intelligence model is iteratively trained and refined by using a convolutional neural network technique (Page 8, line 30 through Page 9, line 12; teaches that using a convolutional neural network the system trains and refines the system to improve the results. Page 9, lines 13-32, Page 11, lines 13-18, Page 18, line 27 through Page 20, line 18; teaches that the models are trained and refined through feedback from the users. This is done to improve the accuracy over time).
As per claim 12, the combination of Chen, Dalyac and Brandmaier teaches the above-enclosed invention; Chen further discloses wherein the heat map is a graphical representation of a localized area of the one or more damaged components used to identify the damage severity value and a corresponding operation code (Col. 28 line 52 through Col. 29, line 45; discloses that the system performs a heat map analysis on the vehicle damage to identify a damage severity for each of the components identified. This is a graphical representation and uses different colors or shades of colors to indicate severity of damage of each of the components. Col. 29, line 46 through Col. 30, line 33; discloses that using this heat map the system can identify the severity of the damage and if the part needs to be replaced or repaired. As shown in the applicant’s originally filed specification paragraph [0038], the operation code is if the part needs to be repaired, replaced or a total loss. As such Chen establishes that the system also identifies operation codes).
As per claim 13, Chen discloses a repair management computing apparatus comprising:
	a processor; and a memory coupled to the processor which is configured to be capable of executing programmed instructions comprising and stored in the memory (Col. 43, line 56 through Col. 44, line 57; discloses that the software module instructions are stored on a non-transitory computer readable medium and are executed by a processor) to:
		receive a first generated artificial intelligence model, wherein the first generated artificial intelligence model is trained using prior vehicle damage images (Col. 10, lines 20-47; discloses that the system receives the model based on the make model/year of the vehicle in the images which is the metadata. Col. 39, line 45 through Col. 40, line 3; discloses that the server using the images can “ascertain the make, model, and/or year of the vehicle”. Col. 40, line 4-19; discloses that using the images the server can “determine or identify any damage to the target vehicle”. Col. 6, lines 1-37; discloses that the system trains convolutional neural networks based on a set of images of damaged vehicles. Col. 8, lines 10-52; discloses that the convolutional neural networks are trained based on a set of images and those images contain metadata specifically the make, model, and/or year of the vehicle. Col. 26, line 64 through Col. 27, line 67; discloses that there are multiple CNNs or Convolutional Neural Networks and that each one can be trained both on prior vehicle damage images and data to detect or define damage to a particular body component);
		receive a first vehicle damage image associated with an electronic claim (Col. 5, lines 32-38; discloses that the vehicle damage images are received with claims, these are digital images thus they are electronic claims);
		determine one or more damaged components on a vehicle (Col. 28 line 52 through Col. 29, line 45; discloses that the system performs a heat map analysis on the vehicle damage to identify a damage severity for each of the components identified) by: 
			providing the first vehicle damage image and the metadata to the first generated artificial intelligence model (Col. 10, lines 20-47; discloses that the system determines the metadata for the vehicle and uses it to select the corresponding base model for comparison. Col. 10, line 48 through Col. 11, line 25; discloses that the captured vehicle damage images are received and used for the comparison to the base model. Col. 11, line 38 through Col. 13, line 18; discloses that the system has multiple CCNs and they are specific to individual components of the vehicle. The specific CNN for the specific component is selected and used to determine the level of damage for that component. Col. 27, lines 45-59; discloses that multiple CNNs can be trained based the specific component and also specific to the type of damage such as one trained to detect scratches, another for dents and another for folds. As such the images for damages and the metadata as far as the specific vehicles and the type of component are provided to the first intelligence model of several models to identify specific damage times for specific components for specific vehicle based on make, model and year);
		determine a damage severity value associated with the one or more damaged components on the vehicle, wherein the damage severity value corresponds with a shade illustrated in a heat map analysis on the first vehicle damage image (Col. 28 line 52 through Col. 29, line 45; discloses that the system performs a heat map analysis on the vehicle damage to identify a damage severity for each of the components identified. Col. 29, lines 15-21; discloses that the heat map is indicated by colors specifically shades of colors where brighter or darker shades can be used to indicate areas, locations or points of higher damage or likelihoods of actual, occurred damages and other areas with less damage have different shades to indicate less damage);
		determine a severity designation code of the one or more damaged components on the vehicle (As shown in the applicant’s originally filed specification paragraph [0038], code indicates an operation code such as repair or replace or total loss. Chen Col. 34, line 46 through Col. 35, line 14; discloses that the system/method provides the determined repair data and the repair-or-replace designation or codes for the damaged components) by:
			providing the first vehicle damage image and the damage severity value to a second generated artificial intelligence model (Col. 30, line 34 through Col. 31, line 44; discloses that the system will apply a model using the vehicle image damage and severity information for each component to determine the repair data specific if the part can be repair or needs to be replaced. This is a second model as it is not determining if there is damage but rather based on the identified damage the system determines the cost of repairs and determines if it should be repaired or replaced),
			wherein the first generated artificial intelligence model and the second generated artificial intelligence model correspond with different aspects of the automated estimated of repair data (Col. 30, line 34 through Col. 31, line 44; discloses that it uses the data from the first model which is the amount of damage and the image data to determine cost of repair to determine the recommended action such as repair or replace. In this case these are two different parts of the estimation process as the first model pertains to determining the amount of damage and the second establishes based on that level of damage how much it going to cost to repair that damage), and
			wherein the first severity designation code comprise a repair-or-replace designation or a total loss designation for the one or more damaged components (Col. 34, line 46 through Col. 35, line 14; discloses that the system/method provides the determined repair data and the repair-or-replace designation or codes for the damaged components. Col. 5, lines 38-56; discloses that the system will determine if the parts are to be repaired or replaced or if it is considered a total loss); and
		provide the first severity designation code for the one or more damaged components in response to the first vehicle damage image associated with the electronic claim, wherein the first severity designation code is provided to a graphical user interface of a claims management device (Col. 34, lines 46-56; discloses that the system/method provides the determined repair data and the repair-or-replace designation for the damaged components. Col. 34 line 57 through Col. 35, line 14; discloses that this can include the cost of an insurance claim).
While Chen discloses training the models using damage images and that the system contains metadata such as make, model and year, it is not explicitly that the model is trained using both the prior vehicle damage images and metadata. While Chen communicates with the user through an interface after the first submissions are processed, it is not explicit based on the adjustment request, determine a second severity designation code of the one or more damaged components on the vehicle by: provide the second vehicle damage image and the damage severity value to the second generated artificial intelligence model; and provide the second severity designation code.
	Dalyac, which like Chen talks about determining the necessary repairs for vehicle using a convolutional neural network, teaches the training the model includes using both the prior vehicle damage images and metadata (Page 20, line 20 through Page 21, line 11; teaches that as part of the training process the system uses formatted vehicle damage training images based on corresponding metadata which was extracted and used to update the model).
	Chen discloses using a convolutional neural network to determine the make, model and year of a vehicle. Chen collects images of the target vehicle to determine areas of damage on the vehicle. Chen produces a heat map of the damaged area to identify the severity of the damage. Chen uses this severity damage along with cost of repair to determine the cost of repairing the identified damage. While Chen discloses that the convolutional neural network needs to be trained, it is not explicit that the model is trained using both the prior vehicle damage images and metadata.
Dalyac teaches a similar system as Chen where a convolutional neural network is used to detect damage on vehicle and to use that damage information to determine the cost of repairs. Dalyac teaches to train a convolutional neural network it is known to use both the prior vehicle damage images and metadata. Dalyac establishes that this type of training was known in the prior art at the time of the invention.
It would have been obvious to one of ordinary skill in the art to include in the damage determination system/method of Chen the ability to train the convolutional neural network using both the prior vehicle damage images and metadata as taught by Dalyac since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Dalyac, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the damage determination system/method of Chen, with the ability to train the convolutional neural network using both the prior vehicle damage images and metadata as taught by Dalyac, for the purposes of using known techniques to improve the model over time. Since Chen already establishes the use of a convolutional neural network and that the convolutional neural network is trained to identify damage and determine the cost to repair that damage, it would have been obvious to train the convolutional neural network using the techniques as shown in Dalyac. As established in Dalyac this would allow the system to be refined over time and improve accuracy.
While Chen communicates with the user through an interface after the first submissions are processed, it is not explicit based on the adjustment request, determine a second severity designation code of the one or more damaged components on the vehicle by: provide the second vehicle damage image and the damage severity value to the second generated artificial intelligence model; and provide the second severity designation code.
Brandmaier, which like the combination talks about assessing the condition of a vehicle, teaches based on the adjustment request, determine a second severity designation code of the one or more damaged components on the vehicle by: provide the second vehicle damage image and the damage severity value to the second generated artificial intelligence model; and provide the second severity designation code (Figures 4-8, Col. 4, line 50 through Col. 5, line 23; teaches that the server can receive images similar to what is shown in Chen. The system can analyze those first photos and determine if there needs to be adjustments or modifications.  Col. 6, line 35 through Col. 8, line 55; teaches that the user is instructed through their device to take phones and indicate damage. The server can determine the severity designation code as either repairing or replacing and the associated cost of those. The values can be adjusted to better reflect the condition of the vehicle and what the severity of the damage was.  Col. 11, lines 3-8; teaches that server processes the image information using machine learning which is a form of artificial intelligence. Col. 13, lines 32-47; teaches that supplemental information can be applied by the adjuster to better reflect the damage cost of repairs. Col. 14, lines 1-27; teach that the system has an interface for receiving photos and damage information from the users. Col. 15, line 57 through Col. 16, line 19; discloses that the graphical user interface can receive a request for adjustment when receiving the first set of information, to request a second vehicle image associated with the electronic claim. Based on the second set of data including the images the system determines a second severity of damage whether to repair or replace the parts. The system provides the information to the machine learning algorithm and uses the images to determine the severity of the damage based on past events. The system then presents the updated or adjusted claim information and cost of repair or replace. Since the combination already discusses communicating with the user to update the images, it would have been obvious to use this information as an updated or adjusted damage severity request along with an updated image. As shown in Brandmaier this allows the system get more accurate results and adjust them as necessary).
Chen discloses using a convolutional neural network to determine the make, model and year of a vehicle. Chen collects images of the target vehicle to determine areas of damage on the vehicle. Chen produces a heat map of the damaged area to identify the severity of the damage. Chen uses this severity damage along with cost of repair to determine the cost of repairing the identified damage. Dalyac teaches a similar system as Chen where a convolutional neural network is used to detect damage on vehicle and to use that damage information to determine the cost of repairs. Dalyac teaches to train a convolutional neural network it is known to use both the prior vehicle damage images and metadata. The combination however fails to explicitly state receiving an adjustment request to the first severity designation code with a second vehicle damage image that is different than the first vehicle damage image and the second vehicle damage image is associated with the electronic claim.
Brandmaier, which like the combination talks about determining vehicle damage, teaches it is known to adjust the first severity assessment based on an adjustment request with a second vehicle image that is different than the first vehicle damage image and associated with the electronic claim. Brandmaier establishes that this form of damage assessment was known in the prior art the time of the invention.
It would have been obvious to one of ordinary skill in the art to include in the damage determination system/method of Chen and Dalyac the ability receive adjustment requests using a second image to update the severity of the damage to the vehicle as taught by Brandmaier since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Brandmaier, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the damage determination system/method of Chen and Dalyac, with the ability receive adjustment requests using a second image to update the severity of the damage to the vehicle as taught by Brandmaier, for the purposes of using known techniques to improve the current assessment of the vehicle damage. Since the combination already discusses communicating with the user to update the images, it would have been obvious to use this information as an updated or adjusted damage severity request along with an updated image. As shown in Brandmaier this allows the system get more accurate results and adjust them as necessary.
As per claim 14, the combination of Chen, Dalyac and Brandmaier teaches the above-enclosed invention; Chen further discloses wherein the processor is further configured to be capable of executing the stored programmed instructions to refine the second generated artificial intelligence model (Col. 10, lines 7-19; discloses that the process can be refined or feedback can be received from the user to apply additional images and the user can be instructed to provide the images from a particular angle or perspective, distance. Col. 11, lines 38-64; discloses that the system processes the images and determines that the images can’t be aligned or there is too much distortion and as such instructions the user provide additional images), wherein the refining comprises:
	applying learning from the prior vehicle damage images and the metadata to the second generated artificial intelligence model (Col. 30, line 34 through Col. 31, line 44; discloses that the system will apply a model using the vehicle image damage and severity information for each component to determine the repair data specific if the part can be repair or needs to be replaced. This includes the textual information on the specific vehicle to make estimates of the cost of repairs specific to the vehicle. It also includes the likelihood that the vehicle needs to be re-inspected or additional information is needed);
	receiving training images at different angles for the first vehicle (Col. 6, line 58 through Col. 7, line 27; discloses that the system receives multiple images each with their own angle or perspective for the first vehicle);
	orienting the training images irrespective of underlying damage or no damage (Col. 7, line 28 through Col. 8, line 9; discloses that the images are aligned or oriented to the base object model, this is done prior to determining the damage so it is irrespective of the underlying damage or no damage. This is consistent with the applicant’s originally filed specification paragraph [0042], where images are captured from multiple angles and rotated or aligned with the other images);
	applying one or more transformation functions to the training images, wherein the second generated artificial intelligence model presents an understanding of how much orientation of the training images occurred irrespective of the underlying damage of no damage (Col. 7, line 28 through Col. 8, line 9; discloses that the aligning or orientation of the images corrects for camera distortion. Col. 10, lines 7-19; discloses that the process can be refined or feedback can be received from the user to apply additional images and the user can be instructed to provide the images from a particular angle or perspective, distance. Col. 11, lines 38-64; discloses that the system processes the images and determines that the images can’t be aligned or there is too much distortion and as such instructions the user provide additional images, this provides an understand of how much orientation or rotation of the images has occurred as it indicates if it aligned or not and if a new image from a specific angle is necessary);
	obtaining repair data associated with the training images for the first vehicle (Col. 30, line 34 through Col. 31, line 44; discloses that repair data associated with the training images for the first vehicle are used to determine the cost of repairs); and
	training the second generated artificial intelligence model by correlating the training images to the repair data (Col. 30, line 34 through Col. 31, line 44; discloses that repair data associated with the training images for the first vehicle are used to determine the cost of repairs this information is correlated to the images and used to determine the cost of repairs for the specific vehicle based on the identified damage).
Daylac also teaches refining, by the computing apparatus, the second generated artificial intelligence model (Page 8, line 30 through Page 9, line 12; teaches that using a convolutional neural network the system trains and refines the system to improve the results. Page 9, lines 13-32, Page 11, lines 13-18, Page 18, line 27 through Page 20, line 18; teaches that the models are trained and refined through feedback from the users. This is done to improve the accuracy over time), wherein the refining comprises:
	Daylac also teaches applying learning from the prior vehicle damage images and the textual information corresponding with metadata to the second generated artificial intelligence model (Page 20, line 20 through Page 21, line 11; teaches that as part of the training process the system uses formatted vehicle damage training images based on corresponding metadata which was extracted and used to update the model);
	Daylac also teaches receiving training images at different angles for the first vehicle (Page 4, lines 3-9; teaches that images can be taken from different angles. Page 17, line 34 through Page 18, line 18; teaches that multiple images are used together to remove noise from angles);
	Daylac also teaches obtaining, by the computing apparatus, repair data associated with the training images for the first vehicle (Page 15, line 35 through Page 16, line 23; teaches that the system obtains labor and part prices and uses this information to compute the cost of repairs. Page 21, line 18 through Page 22, line 16; teaches that the system receives the actual repair data associated with the damage, specifically it receives the exact labor time, average labor time, the exact original equipment part price, current/historical average price); and
Daylac also teaches training, by the computing apparatus, the second generated artificial intelligence model by correlating the training images to the repair data (Page 21, line 18 through Page 22, line 16; teaches that the classifier is trained and uses the actual repair costs to correlate the identified damage to the actual repair data to determine an accurate cost to repair or replace the components).
As per claim 15, the combination of Chen, Dalyac and Brandmaier teaches the above-enclosed invention; Chen further discloses wherein the second generated artificial intelligence model is iteratively trained and refined by using a deep neural network architecture (Col. 28, lines 18-51; discloses that deep learning or deep neural network architecture includes CNN or convolutional Neural Networks).
Dalyac further teaches wherein the second generated artificial intelligence model is iteratively trained and refined by using a convolutional neural network technique (Page 8, line 30 through Page 9, line 12; teaches that using a convolutional neural network the system trains and refines the system to improve the results. Page 9, lines 13-32, Page 11, lines 13-18, Page 18, line 27 through Page 20, line 18; teaches that the models are trained and refined through feedback from the users. This is done to improve the accuracy over time).
As per claim 18, the combination of Chen, Dalyac and Brandmaier teaches the above-enclosed invention; Chen further discloses wherein the heat map is a graphical representation of a localized area of the one or more damaged components used to identify the damage severity value and a corresponding operation code (Col. 28 line 52 through Col. 29, line 45; discloses that the system performs a heat map analysis on the vehicle damage to identify a damage severity for each of the components identified. This is a graphical representation and uses different colors or shades of colors to indicate severity of damage of each of the components. Col. 29, line 46 through Col. 30, line 33; discloses that using this heat map the system can identify the severity of the damage and if the part needs to be replaced or repaired. As shown in the applicant’s originally filed specification paragraph [0038], the operation code is if the part needs to be repaired, replaced or a total loss. As such Chen establishes that the system also identifies operation codes).
As per claim 22, the combination of Chen, Dalyac and Brandmaier teaches the above-enclosed invention; Brandmaier further teaches wherein the adjustment request is associated with estimated labor hours and the estimated labor hours are provided to the graphical user interface of the claims management device (Col. 11, lines 9-35; teaches that the estimates and adjustments include hours predicted for the repair and the cost of labor. These are part of the estimates which are transmitted and displayed).
As per claim 23, the combination of Chen, Dalyac and Brandmaier teaches the above-enclosed invention; Brandmaier further teaches wherein the adjustment request is associated with an operation code identifying a panel of the vehicle and the operation code is provided to the graphical user interface of the claims management device (Col. 6, lines 20-34; teaches that the claims data includes the specific panels of the vehicle which contain the damage. Figure 8; teaches that with the adjustment request identifies the panel or area of the vehicle in which the damage occurred and which needs to be adjusted or updated).

Claim(s) 4, 5, 10, 11, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 9,886,771 B1) hereafter Chen, in view of Dalyac et al. (WO 2017/055878 A1) hereafter Dalyac, further in view of Brandmaier et al. (US 10,810,677 B1) hereafter Brandmaier, further in view of Taliwal et al. (US 2017/0293894 A1) hereafter Taliwal.
As per claim 4, the combination of Chen, Dalyac and Brandmaier teaches the above-enclosed invention; the combination fails to explicitly disclose determining, by the computing apparatus, when an adjustment to repair data is required based on an input received from a claims management device.
	Taliwal, which like Chen talks about using a convolutional neural network to determine damage to a vehicle, teaches it is known to determine, by the computing apparatus, when an adjustment to repair data is required based on an input received from the claims management device (Page 4, paragraphs [0054]-[0055]; teach that the server can receive adjustments from a claims management device from the adjuster. Page 11, paragraph [0145] and Page 12, paragraph [0146]; teaches that the system will take in adjustments to the values by comparing the actual output with the desired output. From this the system can determine when adjustments are made by the users to the values that were predicted and based on those adjustments the system can update the values to make a more accurate prediction. The Examiner notes that this is consistent with the applicant’s originally filed specification paragraph [0048], which establishes that the system determines if adjustments were made by the user and if they were to respond accordingly as shown in paragraph [0049]. Since Chen already performs the convolutional neural network and establishes adjusting weights during training of the convolutional neural network, it would have been obvious to have the adjuster make those adjustments if necessary and for the system to be updated as shown in Taliwal, as this will improve the accuracy of the system over time).
Chen discloses using a convolutional neural network to determine the make, model and year of a vehicle. Chen collects images of the target vehicle to determine areas of damage on the vehicle. Chen produces a heat map of the damaged area to identify the severity of the damage. Chen uses this severity damage along with cost of repair to determine the cost of repairing the identified damage. While Chen discloses that the convolutional neural network needs to be trained, it is not explicit that the system determines when adjustments to the data are required based on input which is received.
Taliwal teaches a similar system as Chen where a convolutional neural network is used to determine damage to a vehicle, teaches determining when adjustments to the data are required based on input which was received. Taliwal establishes that this type of adjusting the data was known in the prior art at the time of the invention.
It would have been obvious to one of ordinary skill in the art to include in the damage determination system/method of Chen, Dalyac and Brandmaier the ability to determine when adjustments to the data are required based on input which was received as taught by Taliwal since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Therefore, from this teaching of Taliwal, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the damage determination system/method of Chen, Dalyac and Brandmaier, with the ability to determine when adjustments to the data are required based on input which was received as taught by Taliwal, for the purposes of using known techniques to improve the accuracy of the system over time. Since Chen already performs the convolutional neural network and establishes adjusting weights during training of the convolutional neural network, it would have been obvious to have the adjuster make those adjustments if necessary and for the system to be updated as shown in Taliwal, as this will improve the accuracy of the system over time.
As per claim 5, the combination of Chen, Dalyac, Brandmaier and Taliwal teaches the above-enclosed invention; Dalyac further teaches receiving, by the computing apparatus, one or more changes to the determined repair data when the adjustment is determined to be required (Page 16, lines 18-23; teaches that the system computes a repair estimate the system can determine the confidence in that estimate is 95% and pass the claim on to a human if additional data is necessary. Page 17, lines 4-9; teaches that the repair estimate can be a dual machine/human generated by passing the estimation over to a human operator if the estimate given has low confidence or in delicate cases. Page 19, lines 3 through Page 22, line 16; teaches different training parts of the system where the user can input adjustments or changes to the system so that the system can be refined or updated over time to be more accurate. Page 19, lines 9-12; teaches that if the system determines that a feature space is not explored it presents the user the data for review. Page 19, line 30 through Page 20, line 18; teaches that the system presents information to the user and receives from the user updated information or changes to be made. This information is then fed back into the system to train the model and improve accuracy. Page 20, line 27 through Page 21, line 1; teaches receiving information from the user and updating the dataset based on that information, this is repeated until the accuracy is satisfactory);
	revising, by the computing apparatus, the repair data based on the received one or more changes (Page 19, lines 3 through Page 22, line 16; teaches different training parts of the system where the user can input adjustments or changes to the system so that the system can be refined or updated over time to be more accurate. Page 19, line 30 through Page 20, line 18; teaches that the data is revised based on the changes or updates by the user. This process is repeated until the quality is achieved. Page 20, line 33 through Page 21, line 1 and Page 21, lines 6-11; teaches that the user can provide updated information which is then used to refine the dataset and improve the accuracy over time);
	providing, by the computing apparatus, the revised repair data to the claims management device (Page 19, lines 3 through Page 22, line 16; teaches different training parts of the system where the user can input adjustments or changes to the system so that the system can be refined or updated over time to be more accurate. Page 19, line 30 through Page 20, line 18; teaches that the data is provided back into the management system and fed to the other models to produce a more accurate repair estimate. Page 20, line 27 through Page 21, line 4; teaches that the system provides the revised data from the user back into the system. This information is combined and used to train another model. From this the user device can receive the refinements and make additional adjustments or changes until the level of accuracy desired is achieved); and 
providing, by the computing apparatus, an adjustment instruction to the second artificial intelligence model to further refine subsequent determinations (Page 19, lines 3 through Page 22, line 16; teaches different training parts of the system where the user can input adjustments or changes to the system so that the system can be refined or updated over time to be more accurate. Page 19, line 30 through Page 20, line 18; teaches that the data is provided back into the management system and fed to the other models to produce a more accurate repair estimate. Page 20, line 27 through Page 21, line 4; teaches that the system provides the revised data from the user back into the system. This information is combined and used to train another model. Since Chen already establishes the use of a convolutional neural network and that the convolutional neural network is trained to identify damage and determine the cost to repair that damage, it would have been obvious to train the convolutional neural network using the techniques as shown in Dalyac. As established in Dalyac this would allow the system to be refined over time and improve accuracy. Taliwal additional establishes it is known to get updates or adjustments directly from the adjuster through a claims management device, similarly Dalyac establishes that it is known to request additional information from users and have the system refine the dataset to improve the accuracy).
As per claim 10, the combination of Chen, Dalyac and Brandmaier teaches the above-enclosed invention; the combination however fails to explicitly disclose comprising, determining when an adjustment to the determined repair data is required based on an input received from the claims management device.
Taliwal, which like Chen talks about using a convolutional neural network to determine damage to a vehicle, teaches it is known to determine, by the computing apparatus, when an adjustment to repair data is required based on an input received from the claims management device (Page 4, paragraphs [0054]-[0055]; teach that the server can receive adjustments from a claims management device from the adjuster. Page 11, paragraph [0145] and Page 12, paragraph [0146]; teaches that the system will take in adjustments to the values by comparing the actual output with the desired output. From this the system can determine when adjustments are made by the users to the values that were predicted and based on those adjustments the system can update the values to make a more accurate prediction. The Examiner notes that this is consistent with the applicant’s originally filed specification paragraph [0048], which establishes that the system determines if adjustments were made by the user and if they were to respond accordingly as shown in paragraph [0049]. Since Chen already performs the convolutional neural network and establishes adjusting weights during training of the convolutional neural network, it would have been obvious to have the adjuster make those adjustments if necessary and for the system to be updated as shown in Taliwal, as this will improve the accuracy of the system over time).
Chen discloses using a convolutional neural network to determine the make, model and year of a vehicle. Chen collects images of the target vehicle to determine areas of damage on the vehicle. Chen produces a heat map of the damaged area to identify the severity of the damage. Chen uses this severity damage along with cost of repair to determine the cost of repairing the identified damage. While Chen discloses that the convolutional neural network needs to be trained, it is not explicit that the system determines when adjustments to the data are required based on input which is received.
Taliwal teaches a similar system as Chen where a convolutional neural network is used to determine damage to a vehicle, teaches determining when adjustments to the data are required based on input which was received. Taliwal establishes that this type of adjusting the data was known in the prior art at the time of the invention.
It would have been obvious to one of ordinary skill in the art to include in the damage determination system/method of Chen, Dalyac and Brandmaier the ability to determine when adjustments to the data are required based on input which was received as taught by Taliwal since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Therefore, from this teaching of Taliwal, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the damage determination system/method of Chen, Dalyac and Brandmaier, with the ability to determine when adjustments to the data are required based on input which was received as taught by Taliwal, for the purposes of using known techniques to improve the accuracy of the system over time. Since Chen already performs the convolutional neural network and establishes adjusting weights during training of the convolutional neural network, it would have been obvious to have the adjuster make those adjustments if necessary and for the system to be updated as shown in Taliwal, as this will improve the accuracy of the system over time.
As per claim 11, the combination of Chen, Dalyac, Brandmaier and Taliwal teaches the above-enclosed invention; Dalyac further teaches receiving one or more changes to the repair data when the adjustment is determined to be required (Page 16, lines 18-23; teaches that the system computes a repair estimate the system can determine the confidence in that estimate is 95% and pass the claim on to a human if additional data is necessary. Page 17, lines 4-9; teaches that the repair estimate can be a dual machine/human generated by passing the estimation over to a human operator if the estimate given has low confidence or in delicate cases. Page 19, lines 3 through Page 22, line 16; teaches different training parts of the system where the user can input adjustments or changes to the system so that the system can be refined or updated over time to be more accurate. Page 19, lines 9-12; teaches that if the system determines that a feature space is not explored it presents the user the data for review. Page 19, line 30 through Page 20, line 18; teaches that the system presents information to the user and receives from the user updated information or changes to be made. This information is then fed back into the system to train the model and improve accuracy. Page 20, line 27 through Page 21, line 1; teaches receiving information from the user and updating the dataset based on that information, this is repeated until the accuracy is satisfactory);
	revising the repair data based on the received one or more changes (Page 19, lines 3 through Page 22, line 16; teaches different training parts of the system where the user can input adjustments or changes to the system so that the system can be refined or updated over time to be more accurate. Page 19, line 30 through Page 20, line 18; teaches that the data is revised based on the changes or updates by the user. This process is repeated until the quality is achieved. Page 20, line 33 through Page 21, line 1 and Page 21, lines 6-11; teaches that the user can provide updated information which is then used to refine the dataset and improve the accuracy over time);
	providing the revised repair data to the claims management device (Page 19, lines 3 through Page 22, line 16; teaches different training parts of the system where the user can input adjustments or changes to the system so that the system can be refined or updated over time to be more accurate. Page 19, line 30 through Page 20, line 18; teaches that the data is provided back into the management system and fed to the other models to produce a more accurate repair estimate. Page 20, line 27 through Page 21, line 4; teaches that the system provides the revised data from the user back into the system. This information is combined and used to train another model. From this the user device can receive the refinements and make additional adjustments or changes until the level of accuracy desired is achieved);
providing an adjustment instruction to the second artificial intelligence model to further refine subsequent determinations (Page 19, lines 3 through Page 22, line 16; teaches different training parts of the system where the user can input adjustments or changes to the system so that the system can be refined or updated over time to be more accurate. Page 19, line 30 through Page 20, line 18; teaches that the data is provided back into the management system and fed to the other models to produce a more accurate repair estimate. Page 20, line 27 through Page 21, line 4; teaches that the system provides the revised data from the user back into the system. This information is combined and used to train another model. Since Chen already establishes the use of a convolutional neural network and that the convolutional neural network is trained to identify damage and determine the cost to repair that damage, it would have been obvious to train the convolutional neural network using the techniques as shown in Dalyac. As established in Dalyac this would allow the system to be refined over time and improve accuracy. Taliwal additional establishes it is known to get updates or adjustments directly from the adjuster through a claims management device, similarly Dalyac establishes that it is known to request additional information from users and have the system refine the dataset to improve the accuracy).
As per claim 16, the combination of Chen, Dalyac and Brandmaier teaches the above-enclosed invention; the combination however fails to explicitly disclose wherein the processor is further configured to be capable of executing the stored programmed instructions to determine when an adjustment to repair data is required based on an input received from the claims management device.
Taliwal, which like Chen talks about using a convolutional neural network to determine damage to a vehicle, teaches it is known for the processor is further configured to be capable of executing the stored programmed instructions to determine when an adjustment to repair data is required based on an input received from the claims management device (Page 4, paragraphs [0054]-[0055]; teach that the server can receive adjustments from a claims management device from the adjuster. Page 11, paragraph [0145] and Page 12, paragraph [0146]; teaches that the system will take in adjustments to the values by comparing the actual output with the desired output. From this the system can determine when adjustments are made by the users to the values that were predicted and based on those adjustments the system can update the values to make a more accurate prediction. The Examiner notes that this is consistent with the applicant’s originally filed specification paragraph [0048], which establishes that the system determines if adjustments were made by the user and if they were to respond accordingly as shown in paragraph [0049]. Since Chen already performs the convolutional neural network and establishes adjusting weights during training of the convolutional neural network, it would have been obvious to have the adjuster make those adjustments if necessary and for the system to be updated as shown in Taliwal, as this will improve the accuracy of the system over time).
Chen discloses using a convolutional neural network to determine the make, model and year of a vehicle. Chen collects images of the target vehicle to determine areas of damage on the vehicle. Chen produces a heat map of the damaged area to identify the severity of the damage. Chen uses this severity damage along with cost of repair to determine the cost of repairing the identified damage. While Chen discloses that the convolutional neural network needs to be trained, it is not explicit that the system determines when adjustments to the data are required based on input which is received.
Taliwal teaches a similar system as Chen where a convolutional neural network is used to determine damage to a vehicle, teaches determining when adjustments to the data are required based on input which was received. Taliwal establishes that this type of adjusting the data was known in the prior art at the time of the invention.
It would have been obvious to one of ordinary skill in the art to include in the damage determination system/method of Chen, Dalyac and Brandmaier the ability to determine when adjustments to the data are required based on input which was received as taught by Taliwal since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Therefore, from this teaching of Taliwal, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the damage determination system/method of Chen, Dalyac and Brandmaier, with the ability to determine when adjustments to the data are required based on input which was received as taught by Taliwal, for the purposes of using known techniques to improve the accuracy of the system over time. Since Chen already performs the convolutional neural network and establishes adjusting weights during training of the convolutional neural network, it would have been obvious to have the adjuster make those adjustments if necessary and for the system to be updated as shown in Taliwal, as this will improve the accuracy of the system over time.
As per claim 17, the combination of Chen, Dalyac, Brandmaier and Taliwal teaches the above-enclosed invention; Dalyac further teaches wherein the processor is further configured to be capable of executing the stored programmed instructions to:
	receive one or more changes to the repair data when the adjustment is determined to be required (Page 16, lines 18-23; teaches that the system computes a repair estimate the system can determine the confidence in that estimate is 95% and pass the claim on to a human if additional data is necessary. Page 17, lines 4-9; teaches that the repair estimate can be a dual machine/human generated by passing the estimation over to a human operator if the estimate given has low confidence or in delicate cases. Page 19, lines 3 through Page 22, line 16; teaches different training parts of the system where the user can input adjustments or changes to the system so that the system can be refined or updated over time to be more accurate. Page 19, lines 9-12; teaches that if the system determines that a feature space is not explored it presents the user the data for review. Page 19, line 30 through Page 20, line 18; teaches that the system presents information to the user and receives from the user updated information or changes to be made. This information is then fed back into the system to train the model and improve accuracy. Page 20, line 27 through Page 21, line 1; teaches receiving information from the user and updating the dataset based on that information, this is repeated until the accuracy is satisfactory);
	revise the repair data based on the received one or more changes (Page 19, lines 3 through Page 22, line 16; teaches different training parts of the system where the user can input adjustments or changes to the system so that the system can be refined or updated over time to be more accurate. Page 19, line 30 through Page 20, line 18; teaches that the data is revised based on the changes or updates by the user. This process is repeated until the quality is achieved. Page 20, line 33 through Page 21, line 1 and Page 21, lines 6-11; teaches that the user can provide updated information which is then used to refine the dataset and improve the accuracy over time);
	provide the revised repair data to the claims management device (Page 19, lines 3 through Page 22, line 16; teaches different training parts of the system where the user can input adjustments or changes to the system so that the system can be refined or updated over time to be more accurate. Page 19, line 30 through Page 20, line 18; teaches that the data is provided back into the management system and fed to the other models to produce a more accurate repair estimate. Page 20, line 27 through Page 21, line 4; teaches that the system provides the revised data from the user back into the system. This information is combined and used to train another model. From this the user device can receive the refinements and make additional adjustments or changes until the level of accuracy desired is achieved); and
provide an adjustment instruction to the second artificial intelligence model to further refine subsequent determinations (Page 19, lines 3 through Page 22, line 16; teaches different training parts of the system where the user can input adjustments or changes to the system so that the system can be refined or updated over time to be more accurate. Page 19, line 30 through Page 20, line 18; teaches that the data is provided back into the management system and fed to the other models to produce a more accurate repair estimate. Page 20, line 27 through Page 21, line 4; teaches that the system provides the revised data from the user back into the system. This information is combined and used to train another model. Since Chen already establishes the use of a convolutional neural network and that the convolutional neural network is trained to identify damage and determine the cost to repair that damage, it would have been obvious to train the convolutional neural network using the techniques as shown in Dalyac. As established in Dalyac this would allow the system to be refined over time and improve accuracy. Taliwal additional establishes it is known to get updates or adjustments directly from the adjuster through a claims management device, similarly Dalyac establishes that it is known to request additional information from users and have the system refine the dataset to improve the accuracy).

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 9,886,771 B1) hereafter Chen, in view of Dalyac et al. (WO 2017/055878 A1) hereafter Dalyac, further in view of Brandmaier et al. (US 10,810,677 B1) hereafter Brandmaier, further in view of Tan et al. (US 2007/0185697 A1) hereafter Tan.
As per claim 21, the combination of Chen, Dalyac and Brandmaier teaches the above-enclosed invention; Chen further discloses wherein the heat map is determined after training of the first generated artificial intelligence model and the second generated artificial intelligence model completes (Col. 6, lines 1-20; discloses that the system stores training routines which are used process the data. Col. 12, line 59 through Col. 13, line 18; discloses that the CNNs are previously trained thus they have been completed. Col. 21, line 18-31; discloses that the classifier can make decisions. Col. 26, lines 53-63; discloses that convolutional neural networks (CNNs) are trained and the output of those trained models is the likelihood of damage to a component or body panel. Col. 27, lines 45-59; discloses that multiple CNNs are each trained to identify damage on specific body components. Col. 28, line 52 through Col. 29, line 45; discloses that the heat map is generated based on the models which as discussed above are previously generated. Col. 30, line 34 through Col. 31, line 44; discloses that the second model is generated prior to processing the data which is received. From this the models are each completed or generated prior to them being used to determine the outputs).
	While the combination establishes that the models are previously trained or completed, it is not explicit that the model completes prior to producing the results.
	Tan, which like the combination talks about training machine learning models, teaches it is known that models are completed prior to producing the results (Page 6, paragraph [0048]; teaches that the final step in building the model is completing the training and using this to produce the results to identify the data. Since the combination establishes that each of the models are previously trained, it would have been obvious that they are considered to be complete at this point. Once completed the models can be used to classify the data and produce the outputs. As such it would have been obvious that models in Chen and Dalyac are complete prior to producing the results).
Chen discloses using a convolutional neural network to determine the make, model and year of a vehicle. Chen collects images of the target vehicle to determine areas of damage on the vehicle. Chen produces a heat map of the damaged area to identify the severity of the damage. Chen uses this severity damage along with cost of repair to determine the cost of repairing the identified damage. While Chen discloses that the convolutional neural network needs to be trained, it is not explicit that the model is trained using both the prior vehicle damage images and metadata. Dalyac teaches to train a convolutional neural network it is known to use both the prior vehicle damage images and metadata. While the combination establishes that the models are previously trained, it is not explicit that the models are considered complete prior to producing the results. 
Tan teaches a similar system to Chen and Dalyac where machine learning models are used to identify data. Tan establishes it is known for the models to be considered complete prior to producing the results.
It would have been obvious to one of ordinary skill in the art to include in the damage determination system/method of Chen, Dalyac and Brandmaier the ability to complete the models prior to producing the results as taught by Tan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Tan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the damage determination system/method of Chen, Dalyac and Brandmaier, with the ability to complete the models prior to producing the results as taught by Tan, for the purposes of using known techniques to implement the models and produce the results. Since the combination establishes that each of the models are previously trained, it would have been obvious that they are considered to be complete at this point. Once completed the models can be used to classify the data and produce the outputs. As such it would have been obvious that models in Chen and Dalyac are complete prior to producing the results.

Response to Arguments
Applicant's arguments filed September 12, 2022 have been fully considered but they are not persuasive. 
In response to the applicant’s arguments on pages 15-20 regarding the art rejections specifically that, “In rejecting independent claim 1, the Office Action relies on Chen in view of Dalyac. Applicant respectfully disagrees with the Office Action's position regarding the cited references as applied to the pending claims. Independent claim 1, as amended, is reproduced below.”
[quoting amended claim 1]
“In rejecting independent claim 1, the Office Action asserts that Chen in view of Dalyac describes a similar system. Applicant respectfully disagrees and, to expedite prosecution, has further clarified several features of claim 1 that are not taught or suggested in the cited references.”
“For example, claim 1 recites, at least, "providing, by the computing apparatus, the first severity designation code for the one or more damaged components in response to the first vehicle damage image associated with the electronic claim, wherein the first severity designation code is provided to a graphical user interface of a claims management device; upon providing the first severity designation code, receiving an adjustment request to the first severity designation code with a second vehicle damage image that is different than the first vehicle damage image and the second vehicle damage image is associated with the electronic claim; based on the adjustment request, determining, by the computing apparatus, a second severity designation code of the one or more damaged components on the vehicle by: providing the second vehicle damage image and the damage severity value to the second generated artificial intelligence model; and providing, by the computing apparatus, the second severity designation code," as recited in claim 1.”
“At page 35, the Office Action asserts that Chen in view of Dalyac "fails to explicitly disclose determining, by the computing apparatus, when an adjustment to repair data is required based on an input received from a claims management device," as recited in claim 4. Applicant respectfully agrees.”
“Other cited references also fail to teach or suggest the recited features of amended claim 1. For example, Taliwal, which is asserted as teaching the features of dependent claims 4, 5, 10, 11, 16 and 17 with Chen and Dalyac, describes that "Server(s) 102 is at least one computing machine that can automatically calculate an estimate for vehicle repair costs based on images provided from a client device 104 ... The adjuster computing device 106 may further include software stored in a memory and executed by a processor to review and adjust repair cost estimates generated by the server 102." Taliwal, paragraphs 54-55. The server "accesses one or more databases of parts and labor cost for each external and internal part that is estimated to need repair or replacement. The estimate can be provided to an insurance claim adjuster for review, adjustment, and approval." Id., paragraph 65. Applicant respectfully asserts that the system in Taliwal appears to only review, adjust, and approve an "estimate" for "parts and labor cost," which are not "based on the adjustment request," as recited in claim 1. Additionally, the system in Taliwal does not receive such an adjustment request with "a second vehicle damage image that is different than the first vehicle damage image and the second vehicle damage image is associated with the electronic claim," as recited in claim 1. Further, the information in such an adjustment request would not have been provided with "the damage severity value to the second generated artificial intelligence model" in Taliwal, which would also "correspond with
different aspects of the automated estimation of repair data" than the first generated artificial intelligence model," as recited in claim 1. This is because the "insurance claim adjuster" is merely discussed for performing "review, adjustment, and approval" of the "repair cost estimates generated by the server 102" and not for providing additional data that is provided to a CNN or requesting the adjustment through an adjustment request. Id., paragraphs 54-55. “
	“The Office Action further asserts that Taliwal "teaches that the system will take in adjustments to the values by comparing the actual output with the desired output." Office Action, page 35. However, the Office Action cites a portion of Taliwal that describes "various weights are adjusted during training" of the CNN, which is irrelevant to any data provided by a claims adjuster for adjusting the "repair cost estimates generated by the server 102." Taliwal, paragraph 55.”
	“As such, Chen in view of Dalyac, as well as Taliwal, fail to teach or suggest the features of claim 1, including at least, "providing, by the computing apparatus, the first severity designation code for the one or more damaged components in response to the first vehicle damage image associated with the electronic claim, wherein the first severity designation code is provided to a graphical user interface of a claims management device; upon providing the first severity designation code, receiving an adjustment request to the first severity designation code with a second vehicle damage image that is different than the first vehicle damage image and the second vehicle damage image is associated with the electronic claim; based on the adjustment request, determining, by the computing apparatus, a second severity designation code of the one or more damaged components on the vehicle by: providing the second vehicle damage image and the damage severity value to the second generated artificial intelligence model; and providing, by the computing apparatus, the second severity designation code."”
	“For at least the reasons discussed above, Applicant respectfully submits that Chen in view of Dalyac has not been shown to teach such subject matter as recited in independent claim 1. Applicant respectfully submits that independent claim 1 is allowable over Chen in view of Dalyac and respectfully requests the withdrawal of the pending rejection under 35 U.S.C. § 103.”
	“Independent claims 7 and 13 recite substantially similar features of claim 1 and are, thus, patentable for the same reasons. Therefore, Applicant respectfully submits that independent claims 7 and 13 are allowable over Chen in view of Dalyac. Applicant respectfully requests the withdrawal of the pending rejection under 35 U.S.C. § 103.”
	“Each of the remaining claims 2-6, 8-12, 14-18, and 21-23 depend from one of allowable independent claims 1, 7, and 13, and are, therefore, also patentable for at least that reason, in addition to other patentable feature when those claims are considered as a whole.”
	“Additionally, claims 4, 5, 10, 11, 16, 17, and 21 are rejected as allegedly being unpatentable over Chen in view of Dalyac and a secondary reference (Taliwal and/or Tan), however, these references have not been shown to remedy the deficiencies with respect to Chen or Dalyac. Thus, withdrawal of these rejections is respectfully requested.”
	The Examiner respectfully disagrees.
The Applicant's arguments with respect to claims 1-18 and 21 have been considered but are moot in view of the new ground(s) of rejection. Specifically the arguments regarding the newly amended material that "providing, by the computing apparatus, the first severity designation code for the one or more damaged components in response to the first vehicle damage image associated with the electronic claim, wherein the first severity designation code is provided to a graphical user interface of a claims management device; upon providing the first severity designation code, receiving an adjustment request to the first severity designation code with a second vehicle damage image that is different than the first vehicle damage image and the second vehicle damage image is associated with the electronic claim; based on the adjustment request, determining, by the computing apparatus, a second severity designation code of the one or more damaged components on the vehicle by: providing the second vehicle damage image and the damage severity value to the second generated artificial intelligence model; and providing, by the computing apparatus, the second severity designation code" are moot in view of the new grounds of rejection. Specifically the newly cited Brandmaier reference in combination with the previously cited references reads over the claims as amended. As such the rejections have been maintained.
All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s action in the prior Office Action (37 CFR 1.111). The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over Chen in view of Dalyac and, where appropriate, in further view of Taliwal and Tan.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
O’Reilly (US 2018/0121888 A1) – discusses improved vehicle collision damage estimation and repair.
Tofte et al. (US 9,721,302 B2) – discusses real-time accident documentation.
Merg et al. (US 2018/0095638 A1) – discusses interactive vehicle diagnostic display.
Kost et al. (US 2015/0332355 A1) – discusses asset estimate generation system.
Hanson et al. (US 2017/0352104 A1) – discusses automatic hail damage detection and repair.
Collins et al. (US 9,824,453 B1) – discusses a three dimensional image scan for a vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097. The examiner can normally be reached Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/           Primary Examiner, Art Unit 3689                                                                                                                                                                                             	10/21/2022